DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13, 15, 16 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/3/2018 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janyce Mitchell on 2/23/2021.
The application has been amended as follows: 

13. A method for providing a magnetic junction usable in a magnetic device, the method comprising: 
providing a pinned layer; 
providing a nonmagnetic spacer layer; 
providing a free layer, the free layer being switchable between a plurality of stable magnetic states when a write current is passed through the magnetic junction, the nonmagnetic spacer layer residing between the pinned layer and the free layer; 

Attorney Docket No. SAMGP0344providing at least one oxygen blocking layer adjacent to the oxide layer, the at least one oxygen blocking layer including Ir, the oxide layer being between the at least one oxygen blocking layer and the free layer; and 
providing at least one oxygen adsorber layer sharing a first interface with the at least one oxygen blocking layer, the at least one oxygen adsorber layer having a location between the at least one oxygen blocking layer and the oxide layer, the oxygen adsorber layer having a first oxygen affinity greater than or equal to a second oxygen affinity for the oxygen blocking layer.


Allowable Subject Matter
Claims 1, 3, 5-8, 10-13, 15, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Hu (US 2017/0338402), discloses a magnetic junction residing on a substrate and usable in a magnetic device, the magnetic junction comprising: a pinned layer; a nonmagnetic spacer layer; a free layer, the free layer being switchable between a plurality of stable magnetic states when a write current is passed through the magnetic junction, the nonmagnetic spacer layer residing between the pinned layer and the free layer; an oxide layer adjacent to the free layer, the free layer being between the nonmagnetic spacer layer and the oxide layer; at least one oxygen blocking layer adjacent to the oxide layer, the at least one oxygen blocking layer including Ir, the oxide layer being between the at least one oxygen blocking layer and the free layer; at least one oxygen adsorber layer sharing a first interface with the at least one oxygen blocking layer. The prior art of record, Passe (Oliver Passe, Passive 
The prior art of record Hu discloses a magnetic memory residing on a substrate and comprising: a plurality of magnetic storage cells, each of the plurality of magnetic storage cells including a pinned layer, a nonmagnetic spacer layer, a free layer, an oxide layer, at least one oxygen blocking layer and at least one oxygen adsorber layer, the free layer being switchable between a plurality of stable magnetic states when a rite current is passed through the magnetic junction, the nonmagnetic spacer layer residing between the pinned layer and the free layer, the oxide layer being adjacent to the free layer, the free layer being between the nonmagnetic spacer layer and the oxide layer, the at least one oxygen blocking layer being adjacent to the oxide layer, the at least one oxygen blocking layer including Ir, the oxide layer being between the at least one oxygen blocking layer and the free layer, the at least one oxygen adsorber layer sharing a first interface with the at least one oxygen blocking layer. The prior art of record Passe .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Examiner, Art Unit 2811